DETAILED ACTION
This action is response to Applicant’s remarks/amendments filed 7/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12, 17-20, 22-24, and 58-60 are pending.
Claims 13-16, 21, and 25-57 are cancelled.
Claims 1 and 17 are currently amended.

Claim Interpretation
To clarify the record, the Examiner interprets the limitation: “an infiltrateable material” (claim 1, and claims dependent thereon) as consistent with the instant Specification: “As used herein, the term ‘infiltrateable material’ may refer to any material into which an additional species, such as atoms, molecules, or ions, may be introduced” (par. [0023] of the published application US2019/0368040). The Examiner notes that “such as atoms, molecules, or ions” describes a group comprising those three examples, but is fully inclusive of any other species that may be introduced into the material. As there is no known material that is completely impervious to any and all forms of matter or energy, “an infiltrateable material” can reasonably be met by any material.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 17-20, 22-24, and 58-60 are rejected under 35 U.S.C. 101 because the claims are directed to more than one invention (mixed claim), as set forth below:
Regarding claim 1, the preamble recites “an infiltration apparatus”, which further comprises a “sequence controller” “comprising a program residing on non-transitory addressable storage medium…to perform the following steps”. The Examiner notes that amending the claim to remove the limitation: “perform the following steps” as previously recited would remedy this issue.

Regarding claim 2-12, 17-20, 22-24, and 58-60, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 17, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632) in view of Todd (US Patent 7,297,641) and Kikuchi (US Pub. 2010/0032838).
Regarding claim 1, Shaikh teaches an apparatus comprising ([0023] and Fig. 1, substrate processing system #100):
a substrate comprising an infiltrateable material thereon ([0024] and Fig. 1, substrate #108; [0003]: substrate can be semiconductor wafer, which is made of a material, and is thus “infiltrateable” in the absence of additional limitations); 
a reaction chamber ([0024] and Fig. 1, processing chamber #102) constructed and arranged to hold at least the substrate ([0024] and Fig. 1, substrate #108); 
a first precursor source ([0027] and Fig. 1, gas source #132-1) comprising a supply of a first precursor ([0027]: one or more precursors) comprising a first silicon compound ([0008]: silicon precursor gas is silane and TEOS), wherein the first precursor source is constructed and arranged to provide a first vapor of the first precursor ([0027]: can provide vaporized precursor);
the first precursor ([0008]: silicon precursor gas is silane and TEOS);
a second precursor source ([0027] and Fig. 1, gas source #132-2) comprising a supply of a second precursor ([0027]: one or more precursors; [0035]: a metal-based precursor is added after the first precursor), wherein the second precursor source is constructed and arranged to provide a second vapor of the second precursor ([0027]: can provide vaporized precursor); 
the second precursor ([0035]: metal halide precursor);
a precursor distribution system and removal system (see annotated Figs. 1 below) having: 
a gas distribution system ([0027] and Fig. 1, valves #134, mass flow controllers #136, manifold #140) configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source ([0027]: gas sources supplied via #134, #136, and #140 to the showerhead #104 inside the chamber, see Fig. 1); and 
a pump ([0028] and Fig. 1, pump #152) configured to remove vapors from the reaction chamber ([0028]: evacuate reactants from the chamber); and 

    PNG
    media_image1.png
    183
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    412
    media_image2.png
    Greyscale

a sequence controller ([0028] and Fig. 1, controller #160) operably connected to the precursor distribution system and removal system (see Fig. 1, control lines from controller extending to systems as identified above) and comprising a program residing on non-transitory addressable storage medium ([0042]: controller comprises memory and/or software) to execute infiltration of the infiltrateable material when run on the sequence controller ([0041]: controller enables the delivery of processing gases including flow rate and fluid delivery settings), 

Shaikh does not explicitly teach wherein the second precursor source comprises a second silicon compound, and does not explicitly teach wherein the sequence controller is configured to: 24815-7811-1435 1PATENTDocket No. 81056.03500activate the gas distribution system to provide the first vapor of the first precursor to the infiltrateable material on the substrate in the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period; activate the pump for a first purge cycle to purge the reaction chamber for a second time period, after the first time period; activate the gas distribution system to provide the second vapor of the second precursor to the infiltrateable material on the substrate in the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the second vapor of the second precursor for a third time period, after the second time period; and activate the pump for a second purge cycle to purge the reaction chamber for a fourth time period, after the third time period.
However, Todd teaches wherein a first precursor and a second precursor are both silicon compounds (Todd – C19, L7-22 and L23-24: different silicon sources in different cycles), and also teaches a method of providing a first vapor of a first precursor to a substrate in a reaction chamber for a first time period (Todd – C13, L12-13 and Fig. 3, Step 100 depositing a silicon layer), activating a pump for a first purge cycle to purge the reaction chamber for a second time period, after the first time period (Todd – C15, L26: reactant removal according to the methods in C14, L55-59: including evacuation of the source; and Fig. 3, Step 130), providing a second vapor of a second precursor to the substrate in the reaction chamber for a third time period, after the second time period (Todd – and Fig. 3, Step 100 using a second precursor species according to C19, L7-17: different silicon sources can be used in different/subsequent cycles), and activating the pump for a second purge cycle to purge the reaction chamber for a fourth time period, after the third time period (Todd – and Fig. 3, Step 130 following addition of the second precursor species, as above). Essentially, Todd teaches a complete cycle of deposition (Todd – C15, L31-35 and Fig. 3, cycle 140) that can be used iteratively using different silicon sources (Todd – C19, L7-8).
Shaikh and Todd both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Modified Shaikh does not teach repeating the steps until a desired atomic percentage of silicon is infiltrated into the infiltrateable material.
However, Kikuchi teaches repeating the steps until a desired atomic percentage of silicon is infiltrated into the infiltrateable material (Kikuchi – [0017]).
Modified Shaikh and Kikuchi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the method as taught by modified Shaikh to include a repetition step in order to control an additive amount of silicon during film formation to enhance film properties on semiconductor devices (Kikuchi – [0017]).

To clarify the record, the preamble limitation “an infiltration apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II).

Further, the claim limitations “constructed and arranged to hold at least a substrate provided with an infiltrateable material thereon”, “constructed and arranged to provide a first vapor of the first precursor”, “constructed and arranged to provide a second vapor of the second precursor”, “configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source”, and “configured to remove vapors from the reaction chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Shaikh fully teaches the intended uses as set forth above.

Additionally, the claim limitation “a substrate provided with an infiltrateable material thereon” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Finally, the claim limitations “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period” and “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the second vapor of the second precursor for a third time period” are interpreted as an intended result of a process step recited by the claim (providing the first and second vapors of the first and second precursors, respectively). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 2, Shaikh teaches wherein the first precursor is a substituted silane (Shaikh: [0008] and [0034]: silicon precursor can be TEOS).

Regarding claim 17, Shaikh teaches wherein the apparatus further comprises: a reactant source vessel (Shaikh - [0027] and Fig. 1, gas source #132-3) and a reactant supply line constructed and arranged to provide a reactant to the reaction chamber (Shaikh - [0027] and Fig. 1, line connecting to valve #134-3, MFC #136-3, and manifold #140 that supplies showerhead #109), 

Shaikh does not teach wherein the sequence controller is further configured to perform the step of: activate the gas distribution system to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material.
However, Todd teaches providing a reactant comprising an oxygen precursor from a reactant source vessel to the reaction chamber (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen; Fig. 1, via inlet #50 to chamber #12; Fig. 2, various gas sources supplying chamber #12) whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material (Todd – C18, L45-58: silicon oxides can be formed directly on a substrate surface).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh with the gaseous oxygen precursor as taught by Todd in order to form silicon oxides directly on a substrate surface, as is commonly done in the art (Todd – C18, L45-58).

To clarify the record, the preamble limitation “wherein the apparatus is a sequential infiltration synthesis apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Since the modified Shaikh apparatus teaches a sequential formation procedure (see Todd, at least Fig. 3) for substrate layer formation (Todd – C18, L45-58 for silicon oxide formation), it would be capable of being “a sequential infiltration synthesis apparatus”.

Further, the claim limitation “constructed and arranged to provide a reactant comprising an oxygen precursor to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). While Shaikh does not explicitly teach that an oxygen precursor can be supplied, the oxygen precursor is recited as part of an intended use of the apparatus, and thus is not structurally required of the claim. As such, the modified Shaikh apparatus would be capable of dispensing an oxygen-containing gas, if desired. Furthermore, Todd explicitly teaches a procedure for dispensing an oxygen-containing gas for silicon oxide deposition (see above).

Additionally, the limitation “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material” is regarded as an intended result of a process step positively recited (“to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber”). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 19, Shaikh does not teach wherein the reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2).
However, Todd teaches wherein a reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2) (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh with the gaseous oxygen precursor as taught by Todd in order to form silicon oxides directly on a substrate surface, as is commonly done in the art (Todd – C18, L45-58).

To clarify the record, the Examiner interprets this claim as structurally limiting and not an intended use by virtue of the phrase “contains a gaseous oxygen precursor”, which is a positive recitation of the oxygen precursor as part of the reactant source vessel.

Regarding claim 20, Shaikh teaches wherein the apparatus further comprises a plasma generator (Shaikh – [0026] and Fig. 1, RF generating system #110) constructed and arranged to generate a plasma (Shaikh - [0024]: RF plasma).

To clarify the record, the claim limitation “constructed and arranged to generate a plasma from the oxygen precursor thereby providing one or more of atomic oxygen, oxygen radicals, and excited species of oxygen to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Shaikh would be capable of generating an RF plasma (Shaikh – [0024]-[0026]) with a variety of gases, as desired.

Regarding claim 22, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to provide54815-7811-1435 1PATENTDocket No. 81056.03500 the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.
However, Todd teaches a method of providing54815-7811-1435 1PATENTDocket No. 81056.03500 the first precursor (Todd – Fig. 3, formation step #100), subsequently the reactant (Todd – Fig. 3, formation step #120), subsequently the second precursor (Todd – Fig. 3, formation step #100; C19, L7-8: different silicon sources can be used in different cycles #140), and subsequently the reactant (Todd – Fig. 3, formation step #120, after second source as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58) to enable different silicon sources to be used in different cycles (Todd – C19, L7-8).

Regarding claim 23, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to repeat, multiple times, providing the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.
However, Todd teaches a method of repeatedly providing54815-7811-1435 1PATENTDocket No. 81056.03500 (Todd – C15, L33-35: cycle #140 can be repeated in sequence until the layers are built up to a desired thickness) the first precursor (Todd – Fig. 3, formation step #100), subsequently the reactant (Todd – Fig. 3, formation step #120), subsequently the second precursor (Todd – Fig. 3, formation step #100; C19, L7-8: different silicon sources can be used in different cycles #140), and subsequently the reactant (Todd – Fig. 3, formation step #120, after second source as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58), to enable different silicon sources to be used in different cycles (Todd – C19, L7-8), and to sequentially deposit layers until a desired thickness is reached (Todd – C15, L33-35).

Regarding claim 24, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to operate the pump to remove the precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber.
However, Todd teaches a method of operating a pump to remove a precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber (Todd – C14, L55-59: evacuation of the source during #110; C15, L25-27: removal step #130 can be performed using same or different methods as #110; Fig. 3, removal steps #110 and #130 provided after process gas steps #100 and #120, respectively).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to remove any excess source and byproduct species from the process chamber (Todd – C14, L53-55) to avoid deleterious reactions with each other (Todd – C5, L16-32: avoiding reactions that produce highly exothermic, explosive, or particulate-generating reactions).

Claims 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Xiao (US Patent 8,993,072).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 3, modified Shaikh does not teach wherein the first precursor is an aminosilane.
However, Xiao teaches wherein a first silicon precursor is an aminosilane (Xiao – C1, L40).
Modified Shaikh and Xiao both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an aminosilane first precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches aminosilanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, modified Shaikh does not teach wherein the second precursor comprises a silicon compound comprising a halide.
However, Xiao teaches wherein a second precursor comprises a silicon compound comprising a halide (Xiao – C23, L64: dichlorosilane (DCS)).
Modified Shaikh and Xiao both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a silicon + halide second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches halogenated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 10, modified Shaikh does not teach wherein the second precursor is at least one of a silicon halide, a halogenated silane, or a silane comprising a halide.
However, Xiao teaches wherein a second precursor is a halogenated silane (Xiao – C23, L64: dichlorosilane (DCS)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a halogenated silane second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches halogenated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 11, modified Shaikh does not teach wherein the silicon compound of the second precursor comprises a chloride.
However, Xiao teaches wherein the silicon compound of the second precursor comprises a chloride (Xiao – C23, L64: dichlorosilane (DCS)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a chlorinated silane second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches chlorinated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, modified Shaikh does not teach wherein the second precursor is at least one of hexachlorodisilane (HCDS), dichlorosilane (DCS), or silicon tetrachloride (SiCl4).
However, Xiao teaches wherein a second precursor is dichlorosilane (DCS) (Xiao – C23, L64: dichlorosilane (DCS)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a DCS second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches DCS precursors are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Greer (US Pub. 2015/0176124).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 4, modified Shaikh does not teach wherein the first precursor comprises a 3-aminopropyl component and silicon component.
However, Greer teaches wherein the first precursor comprises a 3-aminopropyl component and silicon component (Greer – [0066]: (3-aminopropyl)triethoxysilane (APTES)).
Modified Shaikh and Greer both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an 3-aminopropyl/silicon first precursor in the method as taught by modified Shaikh (notably, Todd) since Greer teaches such a material is well-known in the art for ALD film-formation processes (Greer – [0066]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, modified Shaikh does not teach wherein the first precursor is 3-aminopropyl triethoxysilane (APTES).
However, Greer teaches wherein the first precursor is 3-aminopropyl triethoxysilane. (Greer – [0066]: (3-aminopropyl)triethoxysilane (APTES)).
Modified Shaikh and Greer both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an APTES first precursor in the method as taught by modified Shaikh (notably, Todd) since Greer teaches such a material is well-known in the art for ALD film-formation processes (Greer – [0066]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632), Todd (US Patent 7,297,641), and Kikuchi (US Pub. 2010/0032838), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Suzuki (US Pub. 2017/0140924).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 5, modified Shaikh does not teach wherein the first precursor comprises an alkoxide ligand and an additional ligand other than an alkoxide ligand.
However, Suzuki teaches wherein the first precursor comprises an alkoxide ligand and an additional ligand other than an alkoxide ligand (Suzuki – [0127]: silicon precursor may comprise an aminoalkyl ligand and an alkoxide ligand).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an alkoxide + non-alkoxide first precursor in the method as taught by modified Shaikh (notably, Todd) since Suzuki teaches such a material is well-known in the art for ALD film-formation processes (Suzuki – [0005] and [0127]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, modified Shaikh does not teach wherein the first precursor is an amino-substituted alkyl group attached to a silicon atom.
However, Suzuki teaches wherein the first precursor is an amino-substituted alkyl group attached to a silicon atom (Suzuki – [0127]: silicon precursor may comprise an aminoalkyl ligand with an -NH2 group bonded through carbon to silicon).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an amino-substituted alkyl first precursor in the method as taught by modified Shaikh (notably, Todd) since Suzuki teaches such a material is well-known in the art for ALD film-formation processes (Suzuki – [0005] and [0127]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 8, modified Shaikh does not teach wherein the first precursor is 3-aminopropyl-trimethoxysilane (APTMS).
However, Suzuki teaches wherein the first precursor is 3-aminopropyl-trimethoxysilane (APTMS) (Suzuki – [0016]: silicon precursor may comprise (3-aminopropyl)trimethoxysilane (APTMS)).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an APTMS first precursor in the method as taught by modified Shaikh (notably, Todd) since Suzuki teaches such a material is well-known in the art for ALD film-formation processes (Suzuki – [0016], [0054]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632), Todd (US Patent 7,297,641), and Kikuchi (US Pub. 2010/0032838), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Hirose (US Pub. 2013/0052936).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 18, modified Shaikh does not explicitly teach wherein the reactant source vessel further comprises a reactant evaporator.
However, Hirose teaches a reactant evaporator (Hirose – [0060]: the liquid source is vaporized by a vaporization system such as a vaporizer/bubbler).
Modified Shaikh and Hirose both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Shaikh apparatus with the reactant evaporator as taught by Hirose in order to utilize a liquid source at normal temperature/pressure as a vaporized source gas (Hirose – [0060]).

To clarify the record, the claim limitation “constructed and arranged to evaporate at least one of water (H2O), or hydrogen peroxide (H2O2)” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  See MPEP 2114(II). While Shaikh does not explicitly teach that water or hydrogen peroxide can be supplied as a vapor, the water/hydrogen peroxide vapors are recited as part of an intended use of the apparatus, and thus are not structurally required of the claim. As such, the modified Shaikh apparatus would be capable of dispensing an oxygen-containing gas, if desired.

Claims 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632), Todd (US Patent 7,297,641), and Kikuchi (US Pub. 2010/0032838), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Fukuyama (US Patent 4,670,299) and Goundar (US Patent 6,849,561).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 58, modified Shaikh does not teach wherein the infiltrateable material comprises material into which the silicon atoms, when introduced into the infiltrateable material, increase the etch resistance of the infiltrateable material.
However, Fukuyama teaches wherein an infiltrateable material comprises material into which the silicon atoms, when introduced into the infiltrateable material, increase the etch resistance of the infiltrateable material (Fukuyama – Abstract: alkyl polysilsesquioxane, Goundar recognizes it as a spin-on-glass: C1, L41-44; instant application describes spin-on-glasses as a material with these characteristics: [0038] of ‘040).
Modified Shaikh and Fukuyama both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the infiltrateable material of Fukuyama on the substrate of modified Shaikh due to its low dielectric constant and higher mechanical strength (Goundar – C1, L41-47).

Regarding claim 60, modified Shaikh does not teach wherein the infiltrateable material comprises a porous material selected from the group consisting of spin-on-glasses (SOG) and spin-on-carbon (SOC).
However, Fukuyama teaches wherein an infiltrateable material comprises a porous material: spin-on-glass (Fukuyama – Abstract: alkyl polysilsesquioxane, Goundar recognizes it as a spin-on-glass: C1, L41-44).
Modified Shaikh and Fukuyama both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the infiltrateable material of Fukuyama on the substrate of modified Shaikh due to its low dielectric constant and higher mechanical strength (Goundar – C1, L41-47).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632), Todd (US Patent 7,297,641), and Kikuchi (US Pub. 2010/0032838), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Nemani (US Pub. 2014/0120726).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 59, modified Shaikh does not teach wherein the infiltrateable material comprises at least one of a photoresist, an extreme ultraviolet (EUV) resist, an immersion photoresist, a chemically amplified resist (CAR), and an electron beam resist.
However, Nemani teaches wherein an infiltrateable material comprises a photoresist or an extreme ultraviolet (EUV) resist (Nemani – [0031]: positive or negative photoresists or an EUV resist).
Modified Shaikh and Nemani both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the infiltrateable material of Nemani on the substrate of modified Shaikh because Nemani teaches such materials are commonly used for mask/resist materials in lithographic processes (Nemani – [0031]).

Response to Arguments
Applicant has appropriately amended claim 59 to remove new matter and clarify indefinite claim language, thus the rejections under sections 112(a) and 112(b) are withdrawn.

The Examiner agrees that Todd in view of Shaikh fail to teach, on their own, the limitations of claim 1 as amended. As such, the Examiner has included the Kikuchi reference (US Pub. 2010/0032838) in combination with Todd and Shaikh to teach the limitations of the claims. As such, Applicant’s arguments have been carefully considered but are moot in light of the new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718  

/Benjamin Kendall/Primary Examiner, Art Unit 1718